Citation Nr: 1507950	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  12-32 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for service-connected prostate cancer residuals.

2. Entitlement to a rating in excess of 10 percent for service-connected residuals, right wrist dislocation.

3. Entitlement to a rating in excess of 20 percent for service-connected residuals of left knee medial meniscus tear post medial meniscectomy. 

4. Entitlement to a rating in excess of 10 percent for service-connected tinnitus.

5. Entitlement to a compensable evaluation for service-connected bilateral hearing loss.

6. Entitlement to a compensable evaluation for service-connected erectile dysfunction.

7. Entitlement to a higher level of special monthly compensation based on loss of use of a creative organ.

8.  Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to May 1964 and from June 1968 to June 1971, including service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Reno, Nevada.

The Veteran testified before the undersigned Veterans Law Judge in December 2013.  A transcript of the hearing is of record.

The issues of entitlement to service connection for ischemic heart disease and increased ratings for hearing loss, prostate cancer, right wrist, and left knee are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In a letter dated in February 2015, which was prior to the promulgation of a decision in the appeal, the Veteran withdrew his claims for increased ratings for tinnitus, erectile dysfunction, and special monthly compensation.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal on the issue of entitlement to an increased rating for tinnitus have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014).

2. The criteria for withdrawal of a substantive appeal on the issue of entitlement to an increased rating for erectile dysfunction have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014).

3. The criteria for withdrawal of a substantive appeal on the issue of entitlement to a higher level of special monthly compensation have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2014).

In February 2015, the Veteran submitted correspondence expressing his desire to withdraw from appellate review his claims for increased ratings for tinnitus, erectile dysfunction, and special monthly compensation.  The Veteran has withdrawn his appeal regarding these issues, and, hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals, and they are dismissed.


ORDER

The claim for entitlement to an increased rating for erectile dysfunction is dismissed without prejudice.

The claim for entitlement to an increased rating for tinnitus is dismissed without prejudice.

The claim for entitlement to a higher level of special monthly compensation is dismissed without prejudice.


REMAND

The Veteran's most recent examinations for his service-connected hearing loss, prostate cancer, right wrist, and left knee disabilities were in September 2012.  During his December 2013 hearing, the Veteran testified that his symptoms had worsened since his most recent examinations.  Accordingly, on remand, the Veteran should be scheduled for an examination to evaluate his hearing loss, prostate cancer, right wrist, and left knee disabilities.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995).

Regarding the Veteran's claim for entitlement to service connection for ischemic heart disease, the September 2012 VA examiner noted that the Veteran does not have ischemic heart disease.  The examiner found no evidence of ischemic heart disease in the Veteran's treatment records other than the "word" of the Veteran but said he would change the diagnosis with supporting medical evidence.  It remains unclear from the report as to whether the necessary evaluative testing was performed in order to clarify a diagnosis.  

The Veteran's post service treatment notes include treatment in July 2006 when the Veteran indicated that he had an exercise treadmill test with a subsequent perfusion scan about 6 months prior to that appointment.  He also told the physician that there was a suggestion of a noncritical blockage in one of the coronary arteries.  In March 2010, the Veteran's computerized problem list indicated that the Veteran has coronary artery disease but that a 2007 echocardiogram was normal and an EKG in 2008 showed sinus arrhythmia.  Treatment notes from December 2011 indicate that the Veteran is "known to have ischemic heart disease" and he was assessed with coronary artery disease.  

As it is unclear from the treatment records whether testing has confirmed that the Veteran has ischemic heart disease or whether the diagnosis is based solely on the history of the Veteran, a new VA examination should be afforded the Veteran, including the necessary diagnostic testing. 

Further, while on Remand, the Veteran's most recent VA treatment records should be obtained.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Veteran's claims file contains treatment records dated through September 2012 and there is evidence of more recent, relevant treatment.  Specifically, a January 2013 supplemental statement of the case indicates that treatment records from the Reno VA Medical Center (VAMC) dated through January 2013 were reviewed.  Unfortunately, these records are not included in the Veteran's physical claim file or the corresponding virtual record.  Additionally, during the Veteran's December 2013 hearing, he indicated he has ongoing treatment regarding his heart at the Reno VAMC.  Current records should be requested from that facility.   

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify all VA and private health care providers who have treated him for his heart condition, hearing loss, prostate cancer, right wrist, and left knee disabilities after September 2012 (i.e., after the most recent medical evidence of record), in order to determine if relevant records exist that are not currently associated with the claims files.  Should any such treatment be identified, after securing any necessary releases, an attempt should be made to obtain these records.  Records from the Reno VAMC should be requested from September 2012 to the present.

2. After the development requested in the first paragraph of this remand has been completed, schedule the Veteran for an examination to ascertain the current severity of his service-connected bilateral hearing loss.  The claims file must be made available to the examiner for a review of the Veteran's pertinent medical history, and the examiner should indicate that the Veteran's C-file has been reviewed in association with the examination.  Any necessary diagnostic testing and evaluation should be performed.

3. After the development requested in the first paragraph of this remand has been completed, schedule the Veteran for an examination to ascertain the current severity of his service-connected prostate cancer residuals.  The claims file must be made available to the examiner for a review of the Veteran's pertinent medical history, and the examiner should indicate that the Veteran's C-file has been reviewed in association with the examination.  Any necessary diagnostic testing and evaluation should be performed.

All clinical manifestations, including symptoms and resulting complications, should be provided.  

4. After the development requested in the first paragraph of this remand has been completed, schedule the Veteran for an examination to ascertain the current severity of his service-connected residuals of a right wrist dislocation with dorsal intercalated segmental instability.  The claims file must be made available to the examiner for a review of the Veteran's pertinent medical history, and the examiner should indicate that the Veteran's C-file has been reviewed in association with the examination.  Any necessary diagnostic testing and evaluation should be performed.

All clinical manifestations, including symptoms and resulting complications, and range of motion studies expressed in degrees, should be provided.  All limitation of function must be identified.

5. After the development requested in the first paragraph of this remand has been completed, schedule the Veteran for an examination to ascertain the current severity of his service-connected residuals of a left knee medial meniscus tear post medial meniscectomy.  The claims file must be made available to the examiner for a review of the Veteran's pertinent medical history, and the examiner should indicate that the Veteran's C-file has been reviewed in association with the examination.  Any necessary diagnostic testing and evaluation should be performed.

All clinical manifestations, including symptoms and resulting complications, and range of motion studies expressed in degrees, should be provided.  All limitation of function must be identified.

6. After the development requested in the first paragraph of this remand has been completed, schedule the Veteran for an examination to ascertain whether the Veteran has ischemic heart disease, including coronary artery disease.  The claims file must be made available to the examiner for a review of the Veteran's pertinent medical history, and the examiner should indicate that the Veteran's C-file has been reviewed in association with the examination.  The examiner should note the various assessments of ischemic heart disease, including in July 2006, March 2010, and December 2011.  Any necessary diagnostic testing and evaluation, including a dobutamine stress echocardiogram, cardiac nuclear scan, and/or and exercise stress test, should be performed.

7. Readjudicate the issues on appeal.  If the benefits sought on appeal are denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence, and applicable law and regulations considered.  The Veteran and his representative should be given an opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


